Case 2:14-cv-04020-AKT Document 168 Filed 06/06/19 Page 1 of 11 PageID FILED
                                                                       #: 2029
                                                                         CLERK
                                                                 6/6/2019 12:20 pm
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK           U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF NEW YORK
  1                                                                LONG ISLAND OFFICE
      AJAY BAHL,                                    Docket 14-cv-04020-LDW-AKT
  2
                                   Plaintiff,       United States Courthouse
  3                        v.                       Central Islip, New York

  4   NEW YORK COLLEGE OF OSTEOPATHIC               November 28, 2017
      MEDICINE OF NEW YORK INSTITUTE OF             11:52:46 am - 12:08:40 pm
  5   TECHNOLOGY et al,
                                  Defendants.
  6

  7                        TRANSCRIPT FOR CIVIL CAUSE
                             - STATUS CONFERENCE -
  8                BEFORE THE HONORABLE A. KATHLEEN TOMLINSON
                         UNITED STATES MAGISTRATE-JUDGE
  9

 10   A P P E A R A N C E S :
      For Plaintiff:               NOAH BARNETT PETERS, ESQ.
 11                                Bailey & Ehrenberg PLLC
                                   1015 18th Street, N.W., Suite 204
 12
                                   Washington, DC 20036
 13                                (202) 499-4222; (202) 318-7071 fax
                                   nbp@becounsel.com
 14
      For Defendant, New           STEFANIE ROBIN TOREN, ESQ.
 15   York College of              (a/k/a Stefanie Munsky)
      Osteopathic Medicine         Clifton Budd & DeMaria LLP
 16   of New York Institute        350 Fifth Avenue, suite 6110
      of Technology:               New York, New York 10118
 17                                (212) 687-7410; (212) 687-3285 fax
                                   srtoren@cbdm.com
 18

 19   Transcriber:                 AA Express Transcripts
                                   195 Willoughby Avenue, Suite 1514
 20
                                   Brooklyn, New York, 11205
 21                                (888) 456-9716
                                   aaexpress@court-transcripts.net
 22

 23           (Proceedings recorded by electronic sound recording)
 24

 25
Case 2:14-cv-04020-AKT Document 168 Filed 06/06/19 Page 2 of 11 PageID #: 2030


       Bahl v. New York College of Osteopathic Medicine … - 11/28/17             2

  1                COURTROOM DEPUTY:     Calling civil case 14-4020, Bahl v.

  2    New York College of Osteopathic Medicine of New York Institute

  3    of Technology et al.      Please state your appearance for the

  4    record.

  5                MR. PETERS:    Yes.   Noah Barnett Peters, for the

  6    plaintiff, Ajay Bahl.

  7                THE COURT:    Good morning.

  8                MR. PETERS:    Good morning.

  9                MS. MUNSKY:    Stephanie Munsky, of Clifton Budd &

 10    DeMaria, for the Defendant, New York Institute of Technology,

 11    named herein as New York College of Osteopathic Medicine of New

 12    York Institute of Technology.       Good morning, Your Honor.

 13                THE COURT:    Good morning.    I heard some brief passage

 14    about why Mr. Catalano is not here.        Stay seated, if you would.

 15    I need you on the microphone.       What's the story?

 16                MS. MUNSKY:    Yes, Your Honor.     Doug is at an NLRB

 17    hearing, and it unexpectantly, it continued till today.            I found

 18    out about it after hours.       I had to actually leave here about

 19    8:45, so timing wise, I think it would have been too difficult

 20    to seek an adjournment.

 21                THE COURT:    You'd be surprise how late we take

 22    requests for adjournments, especially, when lead counsel is

 23    involved.    I guess my concern is, are you thoroughly familiar

 24    with the case at this point?

 25                MR. PETERS:    Yes, Your Honor.     To the extent that we
Case 2:14-cv-04020-AKT Document 168 Filed 06/06/19 Page 3 of 11 PageID #: 2031


       Bahl v. New York College of Osteopathic Medicine … - 11/28/17               3

  1    may have to ask questions to a client, you know, it would be the

  2    same as to whether Doug would be here or myself.

  3                THE COURT:    All right.    Well, when we left off with

  4    this case basically, I set this conference on two counts.            One,

  5    because new counsel for the plaintiff requested it, and also, to

  6    deal with some of the unanswered, or I should say, unaddressed

  7    issues involving the status of the case.         I know that Mr. Bahl

  8    has filed an appeal in the Second Circuit.          There was a question

  9    as to whether or not this Court would continue with the case

 10    while the appeal was pending.       The real issue becomes, under the

 11    rules of the Court both here and the Second Circuit, whether or

 12    not this appeal deprives this Court of jurisdiction to continue

 13    the case.    And I have looked at this issue and I would draw your

 14    attention specifically to a Supreme Court case called Lauro

 15    Lines v. Chasser, 490 U.S. 495 (1989), in which the Court held

 16    that an interlocutory order denying a defendant's motion to

 17    dismiss a damages action on the basis of a contractual forum-

 18    selection clause is not immediately appealable under § 1291.

 19                Now, I don't know what was explained to the Second

 20    Circuit as to the basis, the specific basis for the appeal, but

 21    I read this at this point, that I am deprived of jurisdiction

 22    with respect to the case continuing as to the non-appealable

 23    issues that exist in this case.        You are certainly free to

 24    address that if you wish.       But that also brings me then to part

 25    two of this discussion in which I had a request previously to
Case 2:14-cv-04020-AKT Document 168 Filed 06/06/19 Page 4 of 11 PageID #: 2032


       Bahl v. New York College of Osteopathic Medicine … - 11/28/17              4

  1    stay these proceedings in light of the motion to transfer venue

  2    with respect to the licensing authority.         And I'm not even sure

  3    I remember now which state it is.        But in any event, having

  4    granted that, the question is, at least the request was made

  5    about pursuing a motion to stay these proceedings until the

  6    other proceeding is decided by that Court.

  7               I'm not making any decision on that today.           Certainly,

  8    the question here is, where we're going from here.            And on two

  9    counts, I think, Mr. Peters, I'd like to have some word from you

 10    as to what the intentions are with respect to the Second Circuit

 11    appeal.   And then if the defendants are still in a position

 12    where they're pressing to make a motion for a stay, then we'll

 13    talk about a briefing schedule for that.         All right?

 14               MS. MUNSKY:     All right.

 15               THE COURT:     Mr. Peters?

 16               MR. PETERS:     Yes.   We've spoken to Mr. Bahl about

 17    this.   The appeal has been filed and pursued pro se.           Mr. Bahl

 18    is adamant that he does not wish to drop the appeal, so our

 19    expectation is that the appeal will go forward.

 20               THE COURT:     Again, because I haven't seen any

 21    substance of the appeal, I take it, there's no briefing done

 22    yet, correct?

 23               MR. PETERS:     That's right.

 24               THE COURT:     All right.    And so, you have what, six

 25    months to perfect the appeal?
Case 2:14-cv-04020-AKT Document 168 Filed 06/06/19 Page 5 of 11 PageID #: 2033


       Bahl v. New York College of Osteopathic Medicine … - 11/28/17              5

  1               MR. PETERS:     I don't know the details.       The appeal is

  2    something that Mr. Bahl is pursuing on his own.

  3               THE COURT:     Okay.   Have you had a chance to talk to

  4    him?   I'm just trying to get at the root of what's the basis;

  5    what are the actual bases for the appeal itself.

  6               MR. PETERS:     Well, you cited authority just now that

  7    would indicate that this is not a proper interlocutory appeal,

  8    and that this is something that should be pursued at the end of

  9    the case, if at all, right?

 10               THE COURT:     Correct.

 11               MR. PETERS:     And based on what you've just said, that

 12    would seem to be persuasive precedent, that you can drop the

 13    appeal, and once this case is over, you can pursue whatever

 14    issues you would have in that appeal at the end of the case.

 15    Instead of taking the extraordinary step of filing an

 16    interlocutory appeal.      Those are matters that we've discussed

 17    with Mr. Bahl.    And perhaps, I think after this, we'll discuss

 18    it some more with him.

 19               THE COURT:     All right.    Bear with me for a minute.

 20    (Pause.)   And maybe this will help some of the discussion on the

 21    issue of the appeal, the interlocutory appeal.          That Lauro Lines

 22    case, let me just give you a little bit of the additional

 23    language that's here.      I mentioned to you before, it says, "An

 24    interlocutory order denying a defendant's motion to dismiss a

 25    damages action on the basis of a contractual forum-selection
Case 2:14-cv-04020-AKT Document 168 Filed 06/06/19 Page 6 of 11 PageID #: 2034


       Bahl v. New York College of Osteopathic Medicine … - 11/28/17              6

  1    clause", which is the case here, "is not immediately appealable

  2    under § 1291."     "Such an order is not final in the usual sense,

  3    for it does not end the litigation on the merits but, on the

  4    contrary, ensures that the litigation will continue.            Nor does

  5    the order fall within the narrow exception," and I emphasize the

  6    word "narrow"; "narrow exception to the normal application of

  7    the final judgment rule known as the collateral order doctrine,

  8    for the order is not effectively unreviewable on appeal from

  9    final judgment.     The right to be sued only in a particular

 10    forum, as compared to the right to avoid suit altogether,

 11    although not perfectly secured by an appeal after final

 12    judgment, is sufficiently vindicable," which I'm not even sure

 13    where they came up with that word.        Judge Scalia repeats it in

 14    his concurrence.     But in any event, this "is sufficiently

 15    vindicable at that stage, and is not essentially destroyed if

 16    vindication is postponed until trial is completed."

 17               And so, as I said, in this instance, because of a

 18    forum-selection clause, the decision in the district court in

 19    which the affected party here attempted to file an interlocutory

 20    appeal, at the appellate stage, the first appellate stage, the

 21    appeal was dismissed for that very reason.          And the Petitioner

 22    appealed to the Supreme Court, and the Supreme Court upheld the

 23    appellate court, saying, no, you can't bring this at this point

 24    in time.   It doesn't impact the merits of the case, and you can

 25    certainly bring it at the conclusion of the district court case.
Case 2:14-cv-04020-AKT Document 168 Filed 06/06/19 Page 7 of 11 PageID #: 2035


       Bahl v. New York College of Osteopathic Medicine … - 11/28/17               7

  1               So, we're pretty much in the same circumstances here,

  2    as far as I read the law and the caselaw.         But again, I will

  3    leave that further discussion to you and your client.

  4               MR. PETERS:     Sure.

  5               THE COURT:     All right.    So, that brings me back to the

  6    issue of where we're going from here.         Since my view is, this

  7    Court is not bereft of jurisdiction.         So, we will continue.        But

  8    that brings me to the issue then of the request by the

  9    defendants to move forward with a motion to stay the proceedings

 10    here, pending the proceedings with the other entity in the court

 11    in --

 12               MS. MUNSKY:     Indiana, Your Honor.

 13               THE COURT:     -- Indiana.    I kept thinking it's either

 14    Ohio or Indiana; I don't remember which one.          All right.    Is it

 15    still your intention you want to move in that direction?

 16               MS. MUNSKY:     Yes, Your Honor.

 17               THE COURT:     All right.    I'd like to get this issue

 18    resolved pretty quickly.      And, truly, I had no intention of

 19    having you do full formal federal rules briefing here.             My

 20    thought process was to allow you to file a letter motion, not to

 21    exceed six pages, to tell me why I should put a hold on what's

 22    going on here, pending the other court's decision.           And you

 23    don't need to repeat the facts here.         We've been through the

 24    facts for quite a long time in this case.         I'd like you to focus

 25    on the law.    And once that's submitted, then I would give the
Case 2:14-cv-04020-AKT Document 168 Filed 06/06/19 Page 8 of 11 PageID #: 2036


       Bahl v. New York College of Osteopathic Medicine … - 11/28/17               8

  1    plaintiff two weeks to file any opposition, again, limited to

  2    six pages.    Is that acceptable?

  3                 MS. MUNSKY:   Yes, Your Honor.

  4                 MR. PETERS:   Yes, it is.    I do want to re-emphasize,

  5    based on your remarks today, we are going to have a discussion

  6    about the appeal and what we're going to do about that.            And if

  7    we're convinced, based on the authority, that there's no chance

  8    of succeeding on that appeal, I think there is a possibility

  9    that we would withdraw it.        So, it's not set in stone that we're

 10    going to continue with that, especially in light of Your Honor's

 11    comments today.

 12                 THE COURT:    All right.   That's fine.

 13                 MS. MUNSKY:   Your Honor?

 14                 THE COURT:    Yes?

 15                 MS. MUNSKY:   I noted the timing for plaintiff to

 16    oppose.   I didn't see how long you provided us to make the

 17    motion.

 18                 THE COURT:    We're going to talk about that right now.

 19                 MS. MUNSKY:   Okay.    Thank you, Your Honor.

 20                 THE COURT:    So, today is, let's see, we're at November

 21    28.   It would be my sense of this, to give you two weeks, then

 22    give them two weeks, which would put you at December 12, it

 23    looks like, which is going to crash us right into the holiday

 24    season here.    So, bear with me for a minute.        (Pause.)

 25                 Well, let me propose this, again, because I do want to
Case 2:14-cv-04020-AKT Document 168 Filed 06/06/19 Page 9 of 11 PageID #: 2037


       Bahl v. New York College of Osteopathic Medicine … - 11/28/17             9

  1    get this resolved as soon as possible.          However, I'm not looking

  2    to make counsel's life, on either side here, miserable either.

  3    So, the question is whether or not you think you can get your

  4    papers in by December 8, and then, I would have counsel file his

  5    opposition by the 22nd.      Or do we want to put the date over into

  6    the first part of January?

  7                 MS. MUNSKY:   My preference, Your Honor, would be the

  8    first part of January because I have another motion due that

  9    day.

 10                 THE COURT:    All right.   Counsel?

 11                 MR. PETERS:   Do you mean for their reply brief,

 12    putting that into January?

 13                 THE COURT:    Well, there's no reply on letter motions.

 14    All right?    So, it's their submission.        I mean that's an awfully

 15    long time for a letter motion.       I probably would have you submit

 16    in December at some point, but then give them the opportunity to

 17    file their reply after the holiday.        All right?

 18                 MR. PETERS:   The 22nd of December works on our end for

 19    a response.    That date is fine.

 20                 THE COURT:    All right.   If that's the case, then I'll

 21    have you put yours in by the 8th.       Okay?    That's almost two full

 22    weeks, and on a letter motion, I normally wouldn't give the

 23    party that much time in the first instance, but you've got the

 24    rest of this week, and all of next week till Friday.            Okay?

 25    Again, it's six pages, and I only want a discussion of the law.
Case 2:14-cv-04020-AKT Document 168 Filed 06/06/19 Page 10 of 11 PageID #: 2038


       Bahl v. New York College of Osteopathic Medicine … - 11/28/17 10

   1   All right?

   2                MS. MUNSKY:   Yes, Your Honor.

   3                THE COURT:    Okay.   All right.     So, December 8 and

   4   December 22.     And I will get a decision out on this as quickly

   5   as possible.     As I said, I want this particular issue to get

   6   resolved as quickly as possible, so we know where we're going

   7   here.    All right?    I think that's really as far as we can go

   8   today.    Unless there's something else that you want to address

   9   while I have both sides here.        Mr. Peters, let me start with

  10   you.

  11                MR. PETERS:   No, that sounds like a good course of

  12   action.

  13                THE COURT:    All right.   And Ms. Minsky or Munsky?

  14                MS. MUNSKY:   Munsky.

  15                THE COURT:    Munsky.   Excuse me.    All right.    Anything

  16   else you want to address today?

  17                MS. MUNSKY:   Nothing else, Your Honor.

  18                THE COURT:    All right.   Very well, then.      All right,

  19   so I'll wait for your papers.        All right?    In the meantime,

  20   whatever you're celebrating, have a wonderful holiday.            All

  21   right?

  22                                      - o0o -

  23

  24

  25
Case 2:14-cv-04020-AKT Document 168 Filed 06/06/19 Page 11 of 11 PageID #: 2039




   1                                  CERTIFICATION

   2

   3              I, Rochelle V. Grant, certify that the foregoing is a

   4   correct transcript from the official electronic sound recording

   5   of the proceedings in the above-entitled matter.

   6

   7   Dated:    May 26, 2019

   8

   9

  10                                                  Rochelle V. Grant

  11                                               AA Express Transcripts
                                                       (888) 456-9716
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
